991 F.2d 792
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph M. WARD, Plaintiff-Appellant,v.Jerry H. LYALL, Defendant-Appellee.
No. 92-1065.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 29, 1993Decided:  April 20, 1993

Appeal from the United States District Court for the Eastern District of North Carolina, at New Bern.  Terrence W. Boyle, District Judge.  (CA-90-112-BO)
Joseph M. Ward, Appellant Pro Se.
John R. Corne, Assistant Attorney General, Victoria Lewis Voight, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, for Appellee.
E.D.N.C.
AFFIRMED.
Before LUTTIG, Circuit Judge, and BUTZNER and CHAPMAN, Senior Circuit Judges.
PER CURIAM:

OPINION

1
Joseph M. Ward appeals from the district court's order dismissing his complaint alleging federal civil rights violations and federal claims for lack of jurisdiction and failure to state a claim.  The district court also dismissed Ward's state claim, as supplemental jurisdiction was unavailable once the court determined that no federal claims existed.   United Mine Workers of America v. Gibbs, 383 U.S. 715, 725 (1966).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ward v. Lyall, No. CA-90-112-BO (E.D.N.C. Nov. 7, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED